Auusi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which determined that claimant Was disqualified from receiving benefits on the ground that claimant left his employment voluntarily and without good cause. Upon this record, it cannot be said that there was no substantial evidence to support the finding of the administrative agency that appellant’s resignation of his office as financial secretary of a labor union was not coerced but entirely voluntary, and hence that he left the employment voluntarily and without good cause and was properly disqualified from benefits. A determination of voluntariness and good cause are questions of fact (Matter of Tenenbaum [Catherwood], 18 A D 2d 742; Matter of Lipsahitz [Lubin], 7 AD 2d 777). We cannot say as a matter of law that its determination is in error (Matter of Marsh [Catherwood], 13 N Y 2d 235; see, also, Matter of Knox [Catherwood], 18 A D 2d 1123). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Hamm, JJ., concur.